Citation Nr: 0907861	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for frostbite of the 
legs.

2.  Entitlement to service connection for frostbite of the 
left hand.

3.  Entitlement to service connection for degenerative joint 
disease of the hands (claimed as arthritis secondary to 
frostbite).

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for right carpal tunnel 
syndrome (claimed as arms condition secondary to frostbite).

6.  Entitlement to service connection for diffuse 
calcification, peripheral vascular disease, of the left 
radial and ulnar arteries (claimed as arms condition and 
circulatory problems secondary to frostbite).

7.  Entitlement to service connection for peripheral vascular 
disease of the legs, claimed as a circulatory disorder 
secondary to frostbite of the legs).

8.  Entitlement to service connection for calcaneal spurs, 
degenerative joint disease, of the feet as secondary to 
frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service during the Vietnam 
era from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Apart from a pre-existing refractive error disorder 
(which is not the subject of this appeal) the Veteran did not 
complain of, and was not diagnosed with or treated for 
frostbite or any other disease or injury whatsoever during 
active military service.

2.  The service separation examination evaluated the 
Veteran's vascular system, upper extremities, feet, lower 
extremities and neurologic systems as normal.  

3.  The record contains no probative medical evidence of a 
current back disorder.

4.  The Veteran's claim of a frostbite injury at some 
indeterminate point during active military service is not 
credible and consequently, a May 2005 compensation and 
pension (C&P) opinion that peripheral vascular disease of the 
left radial and ulnar arteries, peripheral vascular disease 
of the legs, osteoarthritis of the hands, and osteoarthritis 
of the feet, is related to a cold injury in service is of no 
probative value.

5.  Arthritis of the hands and feet were not manifest during 
service or within the year thereafter.  


CONCLUSIONS OF LAW

1.  A claimed frostbite injury of the legs was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  A claimed frostbite injury of the left hand was not 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  Degenerative joint disease of the hands (claimed as 
secondary to frostbite) was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

4.  A claimed back disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  A right carpal tunnel syndrome disability (claimed as an 
arms condition secondary to frostbite) was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

6.  Diffuse calcification, peripheral vascular disease, of 
the left radial and ulnar arteries (claimed as an arms 
condition and circulatory problems secondary to frostbite) 
was not incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).

7.  Peripheral vascular disease of the legs (claimed as 
circulatory problems secondary to frostbite) was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

8.  Calcaneal spurs, degenerative joint disease, of the feet 
(claimed as secondary to frostbite) was not incurred during 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residual injuries 
from frostbite, which he says he sustained during his tour of 
duty in Germany.  In his February 2005 claim the Veteran 
reported that he suffered frostbite in his hands during 
extreme weather conditions in German and had circulation 
problems and hand pain.  

He also seeks service connection for a back disorder, which 
he opines is related to his lifting of "a load of heavy 
equipment" while in-service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Apart from a pre-existing visual (refractive error) disorder, 
service treatment records (STRs) contain no record of any 
complaints of or treatment for any disease or injury 
whatsoever.  Indeed, a November 1970 separation examination 
found no abnormalities apart from the Veteran's pre-existing 
right eye myopia, and the Veteran declared during the 
examination that he considered himself to be "in good 
health."  The Veteran's vascular system, upper extremities, 
feet, lower extremities and neurologic systems were assessed 
as normal.

Post-service evidence includes a diagnostic report (duplex 
scan) dated in October 2001, which refers to a "1 month 
history of claudication," and describes the Veteran as a 
"chronic smoker and diabetic."  Diagnosis was "bilateral 
superficial femoral artery thromboses with poor runoff."  VA 
medical records dating from December 2004 refer to a 
"history of high blood pressure, diabetes mellitus and 
prostate ca [cancer] s/p [status post] radiotherapy."  VA 
Medical records also show treatment for gross hematuria and 
"dry age related macular degeneration with geographic 
atrophy more prominent in the right eye."  Active problems 
per October 2005 VA treatment records are as follows:

malign neopl prostate
diabetes mellitus type II
hyperlipidemia
htn [hypertension]
athero, nat art extr with w/claud
erectile dysfunction
s/p sub mandibular fistula surgery
secondary thrombocytopenia
tobacco use disorder
dermatophytosis
malignant neoplasm of lateral wall
personal history of malignant neopl

The record contains no post-service medical records dated 
prior to October 2001.  

In May 2005 the Veteran was accorded a VA C&P examination.  
During the examination he reported having sustained a cold 
injury in Germany "around the year 1969 to 1971."  He 
reported that his affected body parts were the left hand, one 
or both feet, and his legs, and alleged to have suffered from 
paresthesias, numbness, and black color on the affected 
areas.  Even so, he reported that he did not seek treatment 
during service and no treatment was administered.  He 
described current symptoms as cold sensitization, 
hyperhidrosis, paresthesias, numbness, disturbance in nail 
growth, thickening of skin, tingling, excess sweating, and 
pain and stiffness in the knees, ankles, and hands; but 
denied chronic pain resembling causalgia or reflex 
sympathetic dystrophy, recurrent fungal infections, 
ulceration or frostbite scars, skin cancer, edema, changes in 
skin color, skin thinning, or cold feeling.  He reported 
current treatment of an aspirin a day.

Physical examination found no gait or posture impairment; 
normal skin color except for brownish color stasis 
pigmentation on the legs; no edema of the upper or lower 
extremities; no atrophy or thinning of the skin except for 
the distal skin of the legs; normal skin on the arms and the 
rest of the legs; normal skin texture with no ulcerations in 
upper or lower extremities; no evidence of fungus or other 
infection; no scars; no missing, infected, or deformed nails; 
normal reflexes; no deformities; full range of motion of all 
affected joints; normal muscle strength in upper and lower 
extremities; no pes planus or callus; no pain on manipulation 
of joints; no loss of tissue of digits of affected parts; and 
no evidence of Reynaud's phenomenon; but there was diminished 
hair growth in upper and lower extremities; numbness and 
tingling on alleged affected areas; motor weakness; and pain 
and stiffness in the knees, ankles, and hands.  Diagnoses 
were as follows:

1.  Frostbite of the legs and left hand 
by history.

2.  Degenerative joint disease of the 
hands by x-rays at VAMC 05/25/05.

3.  Mild to moderate diffuse 
calcifications (peripheral vascular 
disease) identified throughout the left 
radial and ulnar arteries by arterial 
duplex 05/24/05.

4.  Peripheral vascular disease of the 
legs by arterial duplex at VA Medical 
Center 

5.  No evidence of peripheral neuropathy 
and right CTS unrelated to frost bite by 
EMG and NCS fee basis. 

6.  Bilateral hallux valgus deformities 
(Bunions) and Calcaneal spurs (DJD) by x-
rays of the feet at VAMC 05/25/05.

7.  Mild DJD of the knees with 
enthescopathy of the Quadriceps tendons 
by x-rays at VAMC 05/25/05.

According to the examiner, the Veteran "has multiple factors 
which are related to peripheral vascular disease such as 
diabetes mellitus, smoking, hypercholesterolemia."  He 
expounded regarding the Veteran's smoking history by noting 
that the Veteran "smoked two packs daily for 30 years," 
which he quit about a year and a half ago.  He also noted 
that the Veteran had other major illness of prostate 
adenocarcinoma status post radiotherapy; bladder tumor 
excision; peripheral vascular disease in the lower 
extremities; diabetes mellitus; high blood pressure; and 
erectile dysfunction.  He then opined as follows:  

Although Veteran has multiple factors, 
which are related to peripheral vascular 
disease such as diabetes mellitus, 
smoking, hypercholesterolemia, as seen on 
the medical literature, it is my opinion 
that his peripheral vascular disease in 
the upper extremities (if any)  and lower 
extremities is at least as likely as not 
related to his frostbite cold injury.  It 
is my opinion that his osteoarthritis by 
x-rays (if any) is at least as likely as 
not related to his frostbite cold injury.  
It is my opinion that if he has a 
peripheral neuropathy by EMG and nerve 
conduction study, it is at least as 
likely as not related to his frostbite 
cold injury.

A nerve conduction study was also done, pursuant to the 
Veteran's complaints of upper and lower extremity numbness, 
in May 2005 by a private provider to rule out peripheral 
neuropathy.  Testing of the bilateral lower extremities found 
"mild slowing for right peroneal nerve, motor nerve," but 
"no potentials elicited at stimulation of right and left 
sural nerve, sensory nerve."  According to the provider, 
"findings in NCS [nerve conduction study] are compatible 
with severe sensory, mild motor, axonal and demyelinating 
peripheral neuropathy."

Magnetic resonance imaging of the bilateral upper extremities 
done in May 2005 found "mild to moderate diffuse 
calcifications . . .throughout the left radial and ulnar 
arteries, "otherwise essentially normal upper extremity 
arterial study."  

Analysis

As stated before, the Veteran seeks service connection for a 
back disorder, but the record contains no medical evidence of 
said.  Indeed, apart from a pre-existing refractive error 
condition, there is no record of any complaints, diagnosis, 
or treatment for any disorder whatsoever during service.  
There is also no pre- or post-service medical evidence of any 
complaints, diagnosis, or treatment for a back disorder, and 
no medical evidence of a current back disorder.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence indicates that the 
Veteran does not have a current back disorder.  It follows 
that if there is no current disorder there obviously is no 
current disability.  In the absence of competent medical 
evidence of a current disorder, service connection for a back 
disorder must be denied.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996) and Degmetich, 104 F.3d 1328.

As regards the Veteran's claims for feet, arms, legs, and a 
left hand disability, the Board again notes the utter lack of 
in-service complaints and treatment.  Moreover, continuity of 
symptomatology is not found as the Veteran reported in his 
claim to VA that he had a cold injury in service and then 
developed circulatory problems and hand pain at some 
undetermined point in time.  During the VA examination, he 
reported that the symptoms lasted for two days after the cold 
injury and the affected parts then returned to normal.  
Although the May 2005 C&P examiner purports to link the 
Veteran's bilateral arm, hand, bilateral feet, and bilateral 
leg disorders to "frostbite cold injury," the Board does 
not finds this evidence to be probative.  First, the examiner 
provided no rationale for his opinions, which is problematic 
in this case in view of the Veteran's heavy smoking history 
and major ailments such as diabetes mellitus, heavy smoking 
history, hypercholesterolemia, and high blood pressure - 
which the examiner suggests could also account for the 
Veteran's symptomatology.  

The Board notes that the Veteran is competent to report as to 
his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

While the Veteran stated during the VA examination that he 
had a cold injury of the legs and hands, in his claim, he 
reported that only his hands suffered a cold injury.  
Moreover, despite reported symptoms of paresthesias, numbness 
and black color on the reported areas, he states that he did 
not report or seek treatment for said incapacity.  Further, 
he did not report such a significant injury at the time of 
his separation examination.  Consequently, the Board finds 
that the Veteran's vague recollection of some unreported and 
untreated frostbite injury at some indeterminate point in 
time during service lacks credibility.  The Veteran's 
credibility is further diminished by his admission that he 
was never relieved from duty during service, which, in and of 
itself, is amazing considering that his work as a Cook surely 
entailed, at the very least, the use of his hands.  

Therefore, and in accordance with Caluza v. Brown, the Board 
finds that service connection for any claimed disorder as 
secondary to a frostbite injury, including frostbite of the 
legs; frostbite of the left hand; arthritis of the hands and 
feet; right carpal tunnel syndrome; diffuse calcifications, 
peripheral vascular disease, of the left radial and ulnar 
arteries; and peripheral vascular disease of the legs, must 
be denied.  Caluza v. Brown, 7 Vet. App. 498, 506 1995) 
aff'd, 78 F.3d 604 (Fed.Cir. 1996)(table) (holding that the 
Board must account for the evidence that it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of the evidence, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant).  The Board further notes that there is no evidence 
of arthritis during service or within the year thereafter, so 
service connection for arthritis of the bilateral hands and 
feet under the presumptive provisions of 38 C.F.R. §§ 
3.307(a), 3.309(a) is also not warranted.

Reasonable doubt has not been accorded since, with regard to 
the Veteran's claim for a back disorder, there is no evidence 
of a current disability, and since the Veteran's reports of a 
significant in-service cold injury are not credible.  38 
C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in February 2005 the Veteran was apprised 
of the information and evidence necessary to establish his 
claims for service connection.  In a letter dated in April 
2006 he was informed of how VA determines disability ratings 
and effective dates.  Although the 2006 notice was issued 
after the 2005 rating decision, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  

Regarding the duty to assist, STRs, VA, and private medical 
records (including the May 2005 reports of a nerve conduction 
study and a duplex sonographic evaluation) have been obtained 
and made a part of the file.  The Veteran was also accorded a 
C&P examination; the report of which is of record.  Although 
the opinions expressed in this examination have been found to 
be of no probative value, remand for further examination is 
not warranted since the Board has found the Veteran's account 
of an in-service cold injury not credible.  In addition, in 
correspondence dated in March 2006 the Veteran advised that 
he had no more evidence to submit, and requested that his 
appeal proceed with further delay.  The Board is thus 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for frostbite of the bilateral legs is 
denied is denied.

Service connection for frostbite of the left hand is denied.

Service connection for degenerative joint disease (claimed as 
arthritis) of the hands is denied.

Service connection for a back disorder is denied.

Service connection for peripheral vascular disease (claimed 
as a circulatory disorder) of the bilateral legs is denied.

Service connection for right carpal tunnel syndrome is 
denied.

Service connection for diffuse calcifications, peripheral 
vascular disease, of the left radial and ulnar arteries is 
denied.

Service connection for degenerative joint disease (claimed as 
arthritis) of the feet is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


